Citation Nr: 1218072	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-44 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear otitis media with tympanoplasty, mastoidectomy, ossiculoplasty, and otalgia. 

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to service connection for residuals of an epidermal inclusion cyst of the left mandible.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1993 to June 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2011, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in a March 2012 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's service connection claims currently on appeal in May 2011 in order for the Veteran to undergo an appropriate VA examination to determine whether his left ear otitis media with tympanoplasty, mastoidectomy, ossiculoplasty, and otalgia was aggravated by his military service, as well as determine whether he has any current residuals of an epidermal inclusion cyst of the left mandible.  The Veteran's claims were to then be readjudicated.

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's service connection claims.  Specifically, the Veteran was afforded a VA examination in July 2011.  For the reasons discussed below, the Board finds the July 2011 VA examination is inadequate for purposes of deciding the claims. 

With regard to the Veteran's left ear otitis media, the Board observes that the VA examiner considered the Veteran's left ear surgery which occurred prior to military service as well as his report of in-service noise exposure.  Upon examination of the Veteran, the VA examiner noted that the Veteran's left ear showed some slight scarring and a well-healed mastoidectomy scar in the postauricular area on the left.  He also reported no evidence of chronic disease in the left ear, and that the remainder of the nose and throat examination including the nose, nasopharynx, mouth, larynx, and neck examinations were all within normal limits.  However, the VA examiner did not render an opinion as to whether the Veteran's left ear otitis media with tympanoplasty, mastoidectomy, ossiculoplasty, and otalgia was aggravated by his military service as directed by the May 2011 Board remand.

With respect to the Veteran's epidermal inclusion cyst claim, the VA examiner noted the Veteran's reported history of swelling on the left jaw area during military service which was present for about a week and that he had needle aspiration of the fluid, which was formed from outside the skin area and the mass dissipated and the Veteran had no further problems in that regard.  The VA examiner subsequently reported that he could not find a record of this in the Veteran's medical records, and that the Veteran had no recurrence of this problem.  However, the VA examiner did not indicate whether he examined the Veteran in order to determine whether the Veteran currently suffers from residuals of the epidermal inclusion cyst of the left mandible.  Moreover, the Board observes that a service treatment record dated in October 1993 specifically documents treatment for and diagnosis of an epidermal inclusion cyst on the Veteran's lower jaw/mandible.  As such, it appears that the VA examiner did not review the entire record and did not provide an examination of the Veteran. 

Accordingly, the Board finds that another remand is required for compliance with its May 2011 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

Furthermore, the Board finds that the Veteran's claim of entitlement to service connection for left ear hearing loss should be deferred pending development and readjudication of the claim of entitlement to service connection for left ear otitis media with tympanoplasty, mastoidectomy, ossiculoplasty, and otalgia.
Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any current ear disabilities, claimed as left ear otitis media with tympanoplasty, mastoidectomy, ossiculoplasty, and otalgia, and to determine whether the Veteran has any current residuals of an epidermal inclusion cyst of the left mandible.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should render an opinion as to the following:

a. Whether there is clear and unmistakable evidence that the Veteran's pre-existing left ear otitis media with tympanoplasty, mastoidectomy, ossiculoplasty, and otalgia was NOT aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disability.  

b. If the VA examiner determines that the Veteran's pre-existing left ear otitis media with tympanoplasty, mastoidectomy, ossiculoplasty, and otalgia was aggravated by his military service, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current left ear hearing loss was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his left ear otitis media.  If the examiner finds that the left ear hearing loss is aggravated by the left ear otitis media, then he/she should quantify the degree of aggravation.

c. Whether the Veteran currently suffers from residuals of an epidermal inclusion cyst of the left mandible.

d. If the Veteran currently suffers from residuals of an epidermal inclusion cyst of the left mandible, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the epidermal inclusion cyst residuals are related to his military service, to include in-service treatment for an epidermal inclusion cyst in October 1993. 

The examiner should expressly discuss any service treatment records that document a relevant in-service injury or medical treatment, as well as any relevant pre-service medical records.  Any opinion expressed must be accompanied by a complete rationale. 

2. After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


